Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                    PageID.10213        Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

  Natalie James, et al.,

         Plaintiffs,

  v.                                             Civil Case No. 18-13601

  Detroit Property Exchange, et al.,             Sean F. Cox
                                                 United States District Court Judge
        Defendants.
  _______________________________/

                               OPINION & ORDER
                 DENYING CROSS-MOTIONS FOR SUMMARY JUDGMENT

         This contentious putative class action is currently before the Court on cross-motions for

  summary judgment. These are somewhat unusual motions in that they were filed before

  Plaintiffs have filed a motion seeking class certification and filed before discovery has been

  completed. Because they are cross-motions, the parties have extensively briefed the issues. Oral

  argument was heard on July 30, 2020.

         Plaintiffs’ motion does not ask the Court to grant summary judgment in their favor, even

  as to just liability, as to any of the ten counts in the operative complaint. Rather, Plaintiffs ask

  the Court to make two legal rulings that they believe will impact their claims: 1) that the

  transactions at issue in this case are “‘residential mortgage transactions’ within the meaning of

  15 U.S.C. § 1602(x)” (because they are either installment sales agreements that give rise to a

  purchase money security interest or are “credit sales” under 15 U.S.C. 1602(h)); and 2) whether

  multiple individuals or entities may be treated as a single creditor for purposes of TILA/HOEPA.

         Defendants’ motion is titled “Summary Judgment” (as opposed to partial summary

  judgment) but it does not make any arguments seeking dismissal of the counts asserted against
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                    PageID.10214      Page 2 of 21



  the two individual Defendants (Michael Kelly and Crystian Segura). Rather, it seeks dismissal

  of claims asserted against the “Entity Defendants” and asks the Court to rule that: 1) the Entity

  Defendants cannot be held liable under TILA or HOEPA because they are not “creditors” under

  those Acts; and 2) rent-to-own agreements and land contracts are not regulated by TILA or

  HOEPA, as shown by the fact that there are legislative efforts that would regulate such

  agreements.

         For the reasons explained below, the Court shall deny without prejudice the first issue

  raised in Defendants’ motion, and the second issue raised in Plaintiffs’ motion, because the

  Entity Defendants may be creditors under the Acts by virtue of engaging in “credit sales,” but at

  this juncture, Plaintiffs cannot address the issue of whether the Entity Defendants “regularly”

  engage in such transactions. And Plaintiffs’ request for the Court to rule that Plaintiffs can meet

  that requirement under their alternative veil-piercing theory is premature given that they may be

  able to make the required showing once discovery is completed.

         As to the first request in Plaintiffs’ motion, whether the Court should rule that the

  transactions at issue are “residential mortgage transactions,” the Court shall deny that request

  without prejudice as well. Notably, neither party has adequately explained how such a ruling

  would impact the ten counts of the operative complaint in this case.

         Finally, as to Defendants’ argument that residential rent to own agreements are not

  covered under the Acts because there are efforts to pass specific legislation to regulate such

  agreements, the Court rejects that argument because the fact that there is specific legislation

  being proposed to regulate these agreements does not necessarily mean that they are not covered

  under these existing Acts.
                                          BACKGROUND

                                                   2
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10215       Page 3 of 21




  A.        Procedural Background

            Acting through counsel, three individuals filed this putative class action as named

  plaintiffs, asserting claims against five named Defendants, on November 19, 2018.

            The action is in federal court based upon federal-question jurisdiction. This Court

  declined to exercise supplemental jurisdiction over any state-law claims. (See ECF No. 85).

            At this juncture, the Second Amended Class Action Complaint (ECF No. 90) is the

  operative complaint in this case. It was filed on December 9, 2019. It includes the following

  eight named Plaintiffs: 1) Natalie James; 2) Jerome Day; 3) Carl Austin, 4) Veronica Sherrell; 5)

  Andre Mack; 6) Eric Ingram; 7) Shanon Cobb; and 8) Jazmine Cobb. It asserts claims against

  Defendant Detroit Property Exchange (“DPE”), its owner Michael Kelly, another individual

  named Crystian Segura, and a litany of entities that Kelly owns or controls, along with “John

  Doe Entities 1-20). The Second Amended Class Action Complaint includes the following ten

  counts:

            1)     “Violation of the HOEPA (Mandatory Disclosures), 15 U.S.C. § 1639(a),
                   12 C.F.R. § 1026.32(c) (as to all Entity Defendants)” (Count I);

            2)     “Violation of the TILA and HOEPA (Ability to Repay), 15 U.S.C. §
                   1639(h), 12 C.F.R. § 1026.43(c) (As to all Entity Defendants)” (Count II);

            3)     “Violation of the HOEPA (Pre-Loan Counseling), 15 U.S.C. § 1639(u), 12
                   C.F.R. § 1026.34(a)(5) (As to all Entity Defendants) (Count III);

            4)     “Violation of the TILA (Loan Origination”, 15 U.S.C. § 1639b (As to
                   Defendant Crystian Segura and Defendant Michael Kelly)” (Count IV);

            5)     “Violation of TILA (Loan Origination”, 15 U.S.C. § 1639b (As to all
                   Entity Defendants)” (Count V);

            6)     “Violation of HOEPA, 15 U.S.C. § 1639(k) (As to all Entity Defendants)”
                   (Count VI);

                                                     3
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10216       Page 4 of 21



          7)       “Violation of 15 U.S.C. 1639r and 12 CFR § 1026.34(b) (As to all entity
                   Defendants)” (Count VII);

          8)       “Violation of 15 U.S.C. § 1639h (as to all Entity Defendants)” (Count
                   VIII);

          9)       “Piercing the Corporate Veil (to impose liability upon Michael Kelly for
                   the actions of all Defendants Entities”) (Count IX); and

          10)      “Declaratory Judgment (As to all Defendants)” (Count X).

  Plaintiffs’ Second Amended Class Action Complaint asks the Court to certify a class defined as

  follows:

          A Class of persons who sought to purchase real property from any of the
          Defendants at any time from November 19, 2015 through final judgment, and
          who have signed:

          (a) any document or documents that Defendants characterize as a “Rent to Own”
          transaction, OR

          (b) two or more of the following documents drafted by or on behalf of
          Defendants: “lease,” “option to purchase,” “real estate purchase agreement,” OR

          (c) a document with the title “Land Contract.”

  (Id. at ¶ 22).

          Plaintiffs have not yet filed a motion seeking class certification. Counsel for the parties

  believed that the best way to proceed in this case was for them to stay further discovery and file

  cross-motions for summary judgment to address discrete legal issues pertaining to Plaintiffs

  claims. (See ECF No. 101).

          The parties have since filed those cross-motions for summary judgment. A zoom hearing

  was held on July 30, 2020.



  B.      Factual Background

                                                    4
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10217        Page 5 of 21




         This Court’s practice guidelines are included in the Scheduling Order and provide,

  consistent with Fed. R. Civ. P. 56 (c) and (e), that:

         a. The moving party’s papers shall include a separate document entitled
         Statement of Material Facts Not in Dispute. The statement shall list in separately
         numbered paragraphs concise statements of each undisputed material fact,
         supported by appropriate citations to the record. . .

         b. In response, the opposing party shall file a separate document entitled
         Counter-Statement of Disputed Facts. The counter-statement shall list in
         separately numbered paragraphs following the order or the movant’s statement,
         whether each of the facts asserted by the moving party is admitted or denied and
         shall also be supported by appropriate citations to the record. The Counter-
         Statement shall also include, in a separate section, a list of each issue of material
         fact as to which it is contended there is a genuine issue for trial.

         c. All material facts as set forth in the Statement of Material Facts Not in Dispute
         shall be deemed admitted unless controverted in the Counter-Statement of
         Disputed Facts.

  (Scheduling Order at 2-3).

         The parties complied with the Court’s practice guidelines for summary judgment motions

  such that Plaintiffs’ motion includes a “Statement of Material Facts Not In Dispute” (“Pls.’ Stmt.

  A”) and Defendants’ response brief includes a “Counter-Statement of Disputed Facts” (“Defs.’

  Stmt. A”). In addition, along with Defendants’ motion it submitted a “Statement of Material

  Facts Not In Dispute” (“Defs.’ Stmt. B”) and in response, Plaintiffs submitted a “Counter-

  Statement Of Disputed Facts” (“Pls.’ Stmt. B”).

         The relevant evidence submitted by the parties is set forth below. Unless stated

  otherwise, these facts are undisputed.

         The eight named Plaintiffs in this case are individuals who currently reside (or who at all

  relevant times did reside) in single family homes they sought to purchase from Defendants in


                                                    5
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10218       Page 6 of 21



  Detroit, Michigan. (Stmts. A at ¶ 1).

          Defendant Michael Kelly is the sole owner of Defendant Detroit Property Exchange

  Company. Detroit Property Exchange Company is the sole owner of the remaining entities that

  are named as Defendants in this case. (Stmts. A at ¶¶ 2-3). “Together, [those] Defendant

  entities and all other entities owned by Detroit Property Exchange Company constitute ‘Detroit

  Property Exchange.’” (Stmts. A at ¶ 4). Detroit Property Exchange specializes in

  homeownership. Most of Detroit Property Exchange’s clientele want to purchase a home and

  some want to lease a home. (Stmts. A at ¶¶ 5-6).

          From the time frame of 2015 to the present, Detroit Property Exchange primarily engages

  in the sale of homes to individuals through what it refers to as “rent to own” transactions. (Stmts.

  A at ¶ 7). Defendants admit that “rent to own” (RTO) is synonymous with “lease with option to

  purchase” (“LWO”). (Id. at ¶ 8).

          “Defendants’ so-called ‘rent to own’ transactions are the transactions at issue in this

  case.” (Stmts. A at ¶ 10). The named Plaintiffs executed what Defendants refer to as a “rent to

  own” agreement or a “lease with an option to purchase.” (Stmts. A at ¶ 11). The agreements at

  issue in this case are similar but not identical.

          For example, named Plaintiffs Natalie James and Jerome Day entered into a written

  “Residential Lease With Option Agreement” with Defendant Homes of Detroit, LLC. (ECF No.

  107-2). Under that agreement, James and Day agreed to rent a residential property on Three

  Mile Drive in Detroit, Michigan. The term of the agreement was stated as 93 months and the

  monthly payment is $550.00. (Id. at ¶ 1 & 3) (“The term of this agreement shall be for 93

  months beginning on 6/1/2016 and ending on 12/1/2023.”). It contains the following paragraph:


                                                      6
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                 PageID.10219       Page 7 of 21



          13. Vacation or Abandonment of the Property. If Tenant moves from the
          Property, Landlord may immediately enter and take possession of the Property.
          Further, all lease payments for the remainder of the term of the Agreement shall
          immediately become due.

  (Id. at ¶ 13) (emphasis added). The agreement further provides:

          29. Complete Agreement. This lease, in conjunction with the Option to Purchase
          Agreement between the parties, constitutes the entire agreement between the
          parties. There are no verbal or written agreements between the parties that are to
          be considered a part of this lease unless they have been enumerated herein.
          Except as otherwise set forth herein, this lease may be amended solely by a
          written instrument, signed by all parties.

          30. Modification. Landlord and Tenant acknowledge that the terms of this
          Agreement cannot be modified orally, but can be modified only by an instrument
          in writing signed by all parties.

  (Id. at ¶¶ 29-30).

          James and Day also executed a written “Option to Purchase Agreement” with Homes of

  Detroit, LLC. (ECF No. 107-2). That agreement states that James/Day and Homes of Detroit,

  LLC agree that James and Day have “the option to purchase” the property on Three Mile Drive

  “for the price of $25,900.00 at 10% interest rate with a monthly amount of $550.00 and Home

  Reserve account in the amount of $150.00. The parties have signed a lease for the Property on

  the same date, the terms of which are hereby incorporated by reference.” (Id. at 10). It then

  states various terms and conditions that must be met before the tenants can exercise the option to

  purchase.

          James and Day also executed a written “Real Estate Purchase Agreement” with Homes of

  Detroit, LLC. (ECF No. 107-2). That agreement states that James and Day “hereby offers and

  agree to purchase” the property on Three Mile Drive for the sum of $25,900.00 as the sale

  amount being offered upon the following conditions” and then includes numerous paragraphs.


                                                  7
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                      PageID.10220    Page 8 of 21



                                      STANDARD OF DECISION

         Rule 56 of the Federal Rules of Civil Procedure governs summary judgment and

  provides, in pertinent part that:

         (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
         move for summary judgment, identifying each claim or defense – or the part of
         each claim or defense – on which summary judgment is sought. The court
         shall grant summary judgment if the movant shoes that there is no genuine issue
         of material fact and the movant is entitled to judgment as a matter of law. The
         court should state on the record the reasons for granting or denying the motion.

  Fed. R. Civ. P. 56(a) (emphasis added).

         Here, the Court is presented with cross-motions for summary judgment. That both

  parties in this case have moved for summary judgment does not mean that the court must grant

  judgment as a matter of law for one side or the other. Taft Broad. Co. v. United States, 929 F.2d

  240, 248 (6th Cir. 1991) (citations omitted). In reviewing these motions, this Court “must be

  careful to ‘evaluate each party’s motion on its own merits, taking care in each instance to draw

  all reasonable inferences against the party whose motion is under consideration.’” Langston v.

  Charter Twp. of Redford, 623 F. App’x 749, 754-55 (6th Cir. 2015) (quoting Taft Broad. Co. v.

  United States, 929 F.2d 240, 248 (6th Cir. 1991)).

         Here, the named Plaintiffs assert ten separate counts in the operative complaint (ie., the

  Second Amended Class Action Complaint).

         The named Plaintiffs have filed a Motion for “Partial Summary Judgment.” (ECF No.

  107). Without addressing their claims on a count-by-count basis, Plaintiffs appear to ask the

  Court to make over-arching rulings that: 1) that the “transactions at issue” are “residential

  mortgage transactions” under the TILA and HOEPA; and 2) that multiple entities may be treated

  as a single “creditor,” under these acts under a veil-piercing theory.

                                                   8
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10221       Page 9 of 21



         Defendants filed a summary judgment motion that also does not address the claims on a

  count-by-count basis. They ask the Court to enter an order ruling that: 1) the Entity Defendants

  are not ‘creditors’ who may be subject to civil liability; and 2) the underlying transactions are

  not regulated by the TILA and HOEPA as shown by the fact that there is legislation being

  proposed that would regulate residential rent to own agreements.

         Notably, these cross-motions for summary judgment come before the Court under an

  unusual procedural posture.

         First, these cross-motions were filed before a motion for class certification has been filed

  or decided by this Court. As such, even if Defendants obtained a summary judgment ruling in

  their favor, that ruling would only bind the eight named Plaintiffs. See Faber v. Ciox Health,

  LLC, 944 F.3d 593, 602-03 (6th Cir. 2019). Such rulings would not bind any putative class

  members. Yet both defense counsel and Plaintiffs’ counsel makes numerous references and

  arguments, throughout their briefs, about the claims of putative class members.

         Second, while the parties have engaged in some discovery in this case, discovery has not

  been completed. So, for example, Plaintiffs claim that they do not have information or

  transaction documents for putative class members, which would show how many transactions the

  various Entity Defendants have had during the relevant years. (See ECF No. 107 at 19).

         Third, these are unusual summary judgment motions in that they appear to be

  “preliminary” summary judgment motions, with the parties anticipating they may file another

  round of summary judgment motions at a later date. The named Plaintiffs are not, for example,

  seeking a summary judgment ruling as to liability or damages as to any of the ten counts.

  Rather, they are seeking over-arching legal rulings that they believe would impact their claims


                                                   9
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10222       Page 10 of 21



  going forward. Defendants also appear to envision filing a future motion if this one does not

  result in the case being dismissed. (See ECF No. 113-2 at 7) (Indicating if issues are not

  resolved in their favor, then fact issues will need to “be ruled upon through another motion for

  summary judgment.”).

                                               ANALYSIS

           The federal claims in this case (the only claims this Court is exercising jurisdiction over)

  are asserted under the Truth in Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”) and the Home

  Ownership Equity Protection Act of 1994, 15 U.S.C. § 1639 et seq. (“HOEPA”), which is part of

  TILA.1

           Congress enacted TILA to “assure a meaningful disclosure of credit terms so that the

  consumer will be able to compare more readily the various credit terms available to him and

  avoid the uninformed use of credit, and to protect the consumer against inaccurate and unfair

  credit billing and credit card practices.” 15 U.S.C. § 1601(a); see also Baker v. Sunny Chevrolet,

  349 F.3d 862, 864 (6th Cir. 2003). The Sixth Circuit has “held that the statute must be

  considered liberally in the consumer’s favor.” Id. TILA’s provisions are implemented by Title

  12 of the Code of Federal Regulations Part 226 known as “Regulation Z.” Id.




  I.       Defendants’ Argument That The Entity Defendants Are Not “Creditors” And
           Therefore Cannot Be Held Liable Under The Acts



           1
            Mills v. EquiCredit Corp., 172 F. App’x 652, 653 (6th Cir. 2006).

                                                    10
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                PageID.10223         Page 11 of 21



         Defendants’ motion asserts that the “Entity Defendants”2 cannot be found civilly liable

  because TILA and HOEPA’s civil liability section does not apply because “the Entity

  Defendants” are not “creditors.” (ECF No. 106 at iii & 7). They argue that Plaintiffs’ lawsuit

  suffers from a fatal flaw in that the Entity Defendants are not “creditors” “under the TILA and

  HOEPA, and being a ‘creditor’ is a requirement for the imposition of any civil liability. See 15

  U.S.C. 1640(a). Specifically, the statute provides: ‘[A]ny creditor who fails to comply with any

  requirement imposed under [the relevant sections] with respect to any person is liable to such

  person’ in the amounts described in 15 U.S.C. 1640(a)(1-4) (emphasis added).” (Id. at 7).

         “To be a ‘creditor,’ one must ‘regularly extend[ ] consumer credit.’ 12 C.F.R.

  1026.2(a)(17). Reg Z provides: ‘Credit means the right to defer payment of debt or to incur debt

  and defer its payment.’ 12 C.F.R. 1026.2(a)(14). (Id. at 9).

         Defendants make a variety of arguments as to why they should not be considered to have

  extended credit to Plaintiffs.

         A.      Consumer Credit

         But Defendants do not appear to dispute that “credit sales” are regulated by the TILA and

  HOEPA. (Defs.’ Resp. Br., ECF No. 113, at 17-18). Nevertheless, Defendants assert that their

  agreements with Plaintiffs are not “credit sales” pursuant to 15 U.S.C. § 1602(h) because the

  agreements are “terminable without penalty at any time.”3 (ECF No. 113 at iv & 9-10).

         15 U.S.C. § 1602 provides definitions and rules of construction regarding numerous


         2
          Again, the “Entity Defendants” are all of the named Defendants in this case except for
  the two individuals Defendants, Kelly and Segura. (ECF No. 106 at 7 n.8). Defendants’ motion
  does not challenge the counts against those individual Defendants.
         3
          Defendants’ motion does not challenge other requirements.

                                                  11
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                  PageID.10224       Page 12 of 21



  terms and defines the term “credit sale” as follows:

         (h) The term “credit sale” refers to any sale in which the seller is a creditor. The
         term includes any contract in the form of a bailment or lease if the bailee or lessee
         contracts to pay as compensation for use a sum substantially equivalent to or in
         excess of the aggregate value of the property and services involved and it is
         agreed that the bailee or lessee will become, or for no other or a nominal
         consideration has the option to become, the owner of the property upon full
         compliance with his obligations under the contract.”

  15 U.S.C. § 1602(h).

         Defendants note that the “question of whether a transaction constitutes a ‘credit sale’

  under the TILA and HOEPA is decided by applying the facts to Reg Z’s definition of ‘credit

  sale,” under 12 C.F.R. § 1026.2(a)(16). (ECF No. 113 at 10). That definition is as follows:

         (16) Credit sale means a sale in which the seller is a creditor. The term includes a
         bailment or lease (unless terminable without penalty at any time by the consumer)
         under which the consumer:

                 (I) Agrees to pay as compensation for use a sum substantially equivalent
                 to, or in excess of, the total value of the property and service involved; and

                 (ii) Will become (or has the option to become), for no additional
                 consideration or for nominal consideration, the owner of the property upon
                 compliance with the agreement.

  12 C.F.R. § 1026.2(a)(16) (emphasis added).

         Defendants state that Reg Z’s controlling definition is critical in terms of this case

  because it contains an exception for leases that are “terminable without penalty at any time by

  the consumer.” Defendants contend that the “terminable without penalty at any time” exception

  applies to their agreements with the named Plaintiffs and, therefore, they are not “credit sales.”

  (Defs.’ Resp. Br. at 12). Defendants rely on In re Hanley, 135 B.R. 311, 313 (C.D. Ill. 1990).

         In support of their argument that their agreements are “terminable without penalty,”

  Defendants argue:

                                                  12
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                    PageID.10225         Page 13 of 21



         Under Plaintiffs’ Residential Lease with Option to Purchase Agreements (aka
         rent-to-own agreements), there is no “penalty” for terminating the agreement
         early. The Plaintiffs and putative class members simply live in the property as
         tenants until they choose to stop paying rent . . .

         There is no “penalty” for terminating the agreement and simply moving out.
         There is no contractual provision requiring the Plaintiffs to pay every month’s
         rent for the duration of the term. There is no contractual provision requiring
         Plaintiffs to purchase the property. There is no acceleration clause in the contract
         that states, if a default or termination occurs, the entirety of the purchase price is
         due. None of that exists here . . . .

  (Defs.’ Resp. Br. at 13) (emphasis added); (see also Defs.’ Br. at 3) (stating if a tenant desires, he

  or she can simply stop paying rent and move out of the property and the agreement will be

  terminated).

         Defendants’ position is that it is Plaintiffs’ choice to simply live in the property as tenants

  so long as they desire to do so – that they can “leave the keys on the counter and move out,” in

  which case the lease would be terminated and they would “only be on the hook” for unpaid rent

  until the time they terminated the agreement. (7/30/20 Hrg. Tr.; Defs.’ Br. at 16). Defendants

  contend that, when that happens, “Defendants only seek to evict” the tenant and do not seek a

  money judgment on any remaining amounts owed. (Id.) Defendants state that if they “sought

  and obtained money judgments for the amounts remaining on the Option’s purchase price, that

  might be considered ‘debt.’” (Id.). But Defendants claim they do not seek such judgments and

  claim “there is no right to do so under the Agreements.” (Id.). Defendants submitted an

  affidavit from Kelly that states, in pertinent part, that “[t]here is no acceleration clause in any of

  the relevant agreements and the putative class members can terminate their agreements at any

  time without any penalty.” (ECF No. 113-5 at ¶ 2).

         Plaintiffs assert, as one of their alternative positions, that the transactions at issue in this


                                                    13
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                  PageID.10226        Page 14 of 21



  case are credit sales. They disagree that the agreements are terminable without a penalty. (See

  ECF No. 126). Plaintiffs assert that Defendants’ suggestion that the agreements are terminable

  without penalty because they do not provide for a penalty upon default and Defendants have

  never attempted to collect a money judgment upon a default lacks merit. “There is a definite

  payment obligation here that extends for months and years, and upon breach, they remain liable

  for damages for breach, as is true for every contract in the State of Michigan.” (Id. at 5).

  Plaintiffs assert these agreements are not terminable without a penalty and note that “[j]ust

  because Defendants did not choose to recover damages for breach of contract does not obviate

  their right to do so. Defendants’ interpretation of the agreements is based upon the actions it has

  taken, rather than the actions it could have taken.” (Id.).

         Plaintiffs’ argument is well-taken. Consider the agreement signed by James and Day. It

  is a contract under which they are obligated to make monthly rental payments during the entire

  93-month term of the contract. There is no contractual provision that allows them to terminate

  the agreement early if they wish to do so. Thus, this agreement is readily distinguished by the

  agreement at issue in In re Hanley, that expressly provided the plaintiff renters with “the right to

  terminate the rental relationship at any time” by returning the goods that were rented under the

  agreement. In re Hanley, 135 B.R. at 313. Indeed, that court noted it was that express

  “contractual right to terminate” the precluded a finding that the rent-to-own agreements in that

  case were credit sales. Id. at 313 n1.

         Here, the agreements at issue lack a contractual provision giving Plaintiffs the right to

  terminate the agreement without penalty before the end of stated term of the agreement. In

  addition, att least one of them also contains the following contractual provision:


                                                   14
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                 PageID.10227       Page 15 of 21



         13. Vacation or Abandonment of the Property. If Tenant moves from the
         Property, Landlord may immediately enter and take possession of the Property.
         Further, all lease payments for the remainder of the term of the Agreement shall
         immediately become due.

  (Id. at ¶ 13) (emphasis added). This appears to be an acceleration clause.4 Thus, contrary to

  Defendants’ arguments above, at least some of its agreements appear to have an acceleration

  clause that could subject a tenant who broke his or her lease (and simply moved out) to liability

  for the entire remaining term of the agreement.

         Accordingly, the Court declines to rule, as Defendants request, that the agreements like

  the one James and Day entered into are terminable at any time without a penalty and, therefore,

  cannot be considered a credit sale.

         B. Regularly Extend Credit

         As both sides recognize, even if the Court determines that the Entity Defendants

  extended credit and debt was created in this manner, that is not the end of the inquiry in

  determining whether they are “creditors” under the Acts. In order to be considered a creditor, a

  person must “regularly extend” consumer credit. (See ECF No. 106 at 17; ECF No. 107 at 17-

  18).

         The parties address the various requirements used to determine if this threshold is met in

  their briefs. (See ECF No. 107 at 18-19; ECF No. 106 at 17-18).

         While the parties have engaged in some discovery in this case, discovery has notably not

  been completed. As such, Plaintiffs do not have information or transaction documents for



         4
          Defendants’ brief notes an “acceleration clause” is a provision that requires the entire
  contract balance to be paid off sooner than the stated due date if some specified event occurs.
  (ECF No. 106 at 15 n.16).

                                                    15
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                    PageID.10228        Page 16 of 21



  putative class members or others, which would show how many transactions the various Entity

  Defendants have had. (See ECF No. 107 at 19) (“Defendants have to date refused to produce

  transaction documents for the remaining putative class members; Plaintiffs believe that these

  withheld documents will show that over one hundred more transactions occurred across 2016

  and 2018.”). Without such discovery, Plaintiffs cannot show that any given Entity Defendant

  has met the requirements such that they are deemed to have regularly extended consumer credit.

           Plaintiffs ask the Court to rule that multiple entities or individuals can be treated as a

  single creditor for purposes of this requirement under TILA/HOEPA. Plaintiffs note that other

  courts have found that a TILA/HOEPA plaintiff had pleaded a plausible claim under the Acts

  where the plaintiff asserted that the defendants are creditors under an alter ego /piercing the veil

  theory. (ECF No. 107 at 20) (citing Ward v. Shad, 2019 WL 1084219 at *5 (D. Minn. March 7,

  2019).

           In Ward, the district court noted that the plaintiff asserted that the defendants met “the

  second prong of TILA’s definition of creditor by using a veil-piercing theory in a TILA context,”

  and noted that other courts have allowed that:

           While the Eighth Circuit has not decided this issue, other district courts have
           permitted using the veil–piercing theory in a TILA context. See, e.g., Arrington v.
           Colleen Inc., No. Civ. AMD 00–191, 2000 WL 34001056, at *6 (D. Md. Aug. 7,
           2000) (finding that despite the individual defendants were not the persons “to
           whom the debt ... was initially payable on the face of the evidence of the
           indebtedness,” plaintiffs pled sufficient facts that defendants were intimately
           involved in the creation, ownership, and operation of the corporate defendants “so
           as to foreclose any conclusion at this stage ... that this is not a case justifying ...
           the piercing [of] the corporate veil”); Cassese v. Wash. Mut., Inc., 711 F.Supp.2d
           261, 275 (E.D.N.Y. 2010) (allowing class plaintiffs to assert a TILA claim against
           a parent–company based on actions of its subsidiary, “regardless of whether
           [parent–company] was in fact a ‘creditor’ as defined by TILA.”); see also Longo
           v. First Nat’l Mortg. Sources, No. 07-4372 MLC, 2010 WL 415330, at *2–4
           (D.N.J. Jan. 29, 2010) (finding that “the plaintiffs have alleged facts sufficient to

                                                     16
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                    PageID.10229        Page 17 of 21



            present a genuine issue of material fact as to whether the corporate veil should be
            pierced” to hold defendant liable for its subsidiaries’ TILA violations); In re
            Currency Conversion Fee Antitrust Litig., 265 F.Supp.2d 385, 423–27 (S.D.N.Y.
            2003) (dismissing TILA claims where defendant parent–banks did not directly
            extend credit and because plaintiffs did not sufficiently plead a corporate
            veil–piercing theory, making only purely conclusory allegations that the
            defendants “exercised [ ] dominion and control over its subsidiaries”); Warburton
            v. Foxtons, Inc., No. Civ. A 04-2474 FLW, 2005 WL 1398512, at *8 (D.N.J. June
            13, 2005) (providing “a parent is not a creditor ... solely by virtue of ownership of
            a subsidiary that fits that definition,” rather “the corporate veil will be pierced,
            and a parent company will be held liable, only where a subsidiary functions as an
            instrumentality or alter ego of the parent, and that the parent has abused the
            privilege of incorporation by using the subsidiary to perpetrate a fraud or
            injustice, or otherwise to circumvent the law.”) (citations and quotation omitted).

  Id. at *5.

            Here too, Plaintiffs have alleged TILA liability under this same kind of veil-piercing

  theory.

            In the context of these cross- motions, Plaintiffs contend that an “entity-by-entity

  evaluation need not be undertaken” if this Court finds as a matter of law that Plaintiffs can meet

  this element under this theory. At this stage of the litigation (ie, before discovery has been

  completed), however, there is no need for the Court to make a ruling on this alternative theory.

  And given the lack of Sixth Circuit authority on that issue, the Court declines to make such a

  legal ruling when it may not be necessary. During discovery, Plaintiffs may learn that some or

  all of the Entity Defendants5 meet the requirements at issue on their own. If, after the close of

  discovery, Plaintiffs cannot make the required showing as to each Entity Defendant, then the

  Court can consider this alternative method of satisfying the requirement.



            5
          The caption of the operative complaint also lists “John Doe Entities 1-20” as
  Defendants. This Court does not know if that was in error, or whether Plaintiffs intend to name
  additional Defendants in this case.

                                                     17
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                  PageID.10230        Page 18 of 21



         Accordingly, the issue of whether the Entity Defendants may be considered creditors for

  purposes of TILA/HOEPA by virtue of having engaged in credit sales is not an issue that should

  be determined at this stage of the litigation. As such, the Court shall deny Defendants’ summary

  judgment motion without prejudice and also denies without prejudice that portion of Plaintiffs’

  motion that asks the Court to make rulings on this issue.

  II.    Remaining Issue In Plaintiffs’ Motion, Request To Hold That The Transactions At
         Issue Are “Residential Mortgage Transactions,” And Defendants’ Response To It

         Plaintiffs’ motion also asks the Court to rule, as a matter of law, that the Transactions

  Defendants entered into with their customers are “residential mortgage transactions” within the

  meaning of 15 U.S.C. § 1602(x). Plaintiffs make alternative, and shifting, arguments as to how

  they get to that ruling, arguing that the transactions are either: 1) installment sales agreements

  giving rise to a purchase money security interest, and therefore are “residential mortgage

  transactions,” or 2) Credit Sales under 1602(h) and are therefore residential “mortgage

  transactions.” (See ECF NO. 107 at ii, iv & 3). Plaintiffs assert that the “pivotal question in this

  case is whether the Defendants’ real estate transactions are ‘residential mortgage transactions,’

  which transactions are governed by the TILA and HOEPA statutes.” (ECF No. 107 at 3-4).

         Defendants, in their own motion and in response to Plaintiffs’ motion, assert that even if

  the Court determines that the Entity Defendants are “creditors,” Plaintiffs must still prove that

  the underlying transactions constitute transactions that are regulated by the TILA and HOEPA.

  Defendants assert that “Plaintiffs’ claim that the underlying transactions are ‘residential

  mortgage transactions’ (‘RMT’) is inappropriate because they do not actually state a cause of

  action involving a RMT.” (ECF No. 106 at 19). But Defendants do not go through the operative

  complaint on a count-by-count basis addressing how and why the claims in the various counts

                                                   18
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                   PageID.10231       Page 19 of 21



  would fail even if the Court ruled that the transactions are “residential mortgage transactions.”

         In short, Defendants take the position that even if the Court were to find the transactions

  to be “residential mortgage transactions,” that would not get Plaintiffs anywhere because

  Plaintiffs’ case actually involves only cause of action relating to “residential mortgage loans”

  and “high-cost mortgages.” (Id. at 20).

         Plaintiffs’ Reply Brief asserts that Defendants’ argument that “this case does not involve

  residential mortgage transactions” is false, correctly noting that “Plaintiffs’ Second Amended

  Complaint repeatedly refers to residential mortgage transactions. Each Plaintiff’s transaction is

  alleged to be a residential mortgage transaction. See, e.g., Pls.’ SAC, ECF NO. 90, ¶¶ 131, 157,

  161, 185, 199, 208. Count IV states that, ‘the transactions at issue are ‘residential mortgage

  transactions’ . . . ¶ 257; 264. Count X seeks a declaratory judgment that the transactions at issue

  are ‘residential mortgage transactions.’” (ECF No. 126 at 1-2).

         Plaintiffs assert that “residential mortgage transactions” “fall within TILA and HOEPA.”

  (ECF No. 126). But Plaintiffs do not address or adequately explain how a ruling that the

  transactions at issue are “residential mortgage transactions” would impact the ten counts asserted

  in the operative complaint.

         Defendants seem to suggest that Plaintiffs would have no actionable claims if the

  transactions are deemed “residential mortgage transaction” under the Acts. (See ECF No. 113 at

  5) (Arguing the “only relevancy of the term ‘residential mortgage transaction’ under the TILA is

  that ‘the right of rescission does not apply to a ‘residential mortgage transaction.’”). But

  Defendants do not offer legal support for that assertion. Rather, they simply direct the Court to

  Barnes, a Ninth Circuit decision that held that there is no statutory right of rescission that applies


                                                   19
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20                  PageID.10232       Page 20 of 21



  to a residential mortgage transaction. Barnes v. Chase Home Fin., LLC, 934 F.3d 901 (9th Cir.

  2019). Plaintiffs are not seeking rescission in this case and Barnes did not explain what claims

  may proceed, or may not proceed, under the TILA or HOEPA if a transaction meets the

  definition of a residential mortgage transaction.

         Given these shifting arguments and their short-comings, and considering that these

  “preliminary” cross-motions are brought before the close of discovery, the Court concludes that

  neither party has established that they are entitled to summary judgment.

  III.   Defendants’ Argument Based On Legislative Efforts

         Defendants also argue that rent to own agreements and land contracts are not regulated

  by the TILA and HOEPA. (See ECF No. 106 at 23). In support of that argument, they do not

  direct the Court to any Sixth Circuit authority on that issue. Rather, they note that there are

  efforts underway to pass legislation that would expressly govern residential rent to own

  agreements. (Id. at 24, referring to the introduction in the U.S. Senate of the “Residential Rent to

  Own Protection Act.”). Defendants suggest that such efforts would not be necessary if these

  kind of agreements are already covered under the TILA and HOEPA.

         The Court does not find this argument persuasive. Neither side has provided the Court

  with any binding authority that states whether or not residential rent to own agreements fall

  within the protections of the TILA or HOEPA. The fact that legislation is being proposed that

  would specifically address and regulate such transactions does not mean that they are not

  covered under the existing Acts.

                                     CONCLUSION & ORDER

         For the reasons set forth above, the Court ORDERS that the pending cross-motions for


                                                   20
Case 2:18-cv-13601-SFC-SDD ECF No. 130 filed 08/10/20      PageID.10233   Page 21 of 21



  summary judgment are DENIED WITHOUT PREJUDICE.

        IT IS SO ORDERED.

                                      s/Sean F. Cox
                                      Sean F. Cox
                                      United States District Judge

  Dated: August 10, 2020




                                        21
